Per Curiam: This is a writ of error to the court below to reverse a judgment confirming a special assessment for the improvement of Thirty-fifth street, from South Park avenue to Cottage Grove avenue, in the city of Chicago. The judgment below was by default, and the case is in all its substantial features like the one between the same parties involving an assessment for macadamizing Vincennes avenue. (Wadlow v. City of Chicago, ante, p. 176.) For the reasons there stated the judgment of the county court will be affirmed in this case. Judgment affirmed.